Case: 15-15475   Date Filed: 10/12/2016   Page: 1 of 5


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-15475
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 0:15-cv-61312-WJZ



RAYMOND H. PIERSON, III,

                                                          Plaintiff-Appellant,

                                 versus

BRUCE S. ROGOW, J.D.,
BRUCE S. ROGOW, PA,
CYNTHIA GUNTHER, J.D.,
DOES 1 THROUGH 5, INCLUSIVE,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (October 12, 2016)
               Case: 15-15475     Date Filed: 10/12/2016    Page: 2 of 5


Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Raymond H. Pierson, III, appeals pro se the district court’s sua sponte

dismissal of his “First Amended Complaint,” which was the initial complaint filed

in the case, for lack of subject matter jurisdiction due to a failure to properly allege

diversity of citizenship of the parties. In Pierson’s “First Amended Complaint,” he

alleged that he was a citizen of California, that the individual defendants were

citizens of Florida, and that the amount in controversy exceeded $75,000. He also

alleged that defendant Rogow’s law firm, Bruce S. Rogow, PA, was a Florida

Corporation. Attached to his “First Amended Complaint,” Pierson included annual

for profit corporation reports from the Florida Secretary of State for Rogow’s law

firm from 2010, 2011, 2012, and 2014. The documents concerning Rogow’s law

firm indicated that the law firm had its current principal place of business in 2010,

2011, 2012, and 2014 in Fort Lauderdale, Florida.

      The district court dismissed Pierson’s “First Amended Complaint” for lack

of subject matter jurisdiction because it failed to allege the principal place of

business of Rogow’s law firm. On appeal, Pierson contends that the district court

improperly dismissed his “First Amended Complaint” for lack of diversity

jurisdiction because the attachments to his complaint evidenced that Rogow’s law

firm was a Florida corporation and had its principal place of business in Florida.


                                           2
                 Case: 15-15475        Date Filed: 10/12/2016        Page: 3 of 5


He also asserts that district courts may look to both the pleadings and record as a

whole to determine whether diversity jurisdiction exists.1

       We review de novo a dismissal for lack of subject matter jurisdiction.

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). A federal court may

raise jurisdictional issues on its own initiative at any stage of litigation. Arbaugh v.

Y&H Corp., 546 U.S. 500, 506, 126 S. Ct. 1235, 1240, 163 L. Ed. 2d 1097 (2006).

District courts have subject matter jurisdiction based on diversity if the amount in

controversy exceeds $75,000, and the case is between citizens of different states.

28 U.S.C. § 1332(a). For diversity to exist there must be complete diversity:

“every plaintiff must be diverse from every defendant.” Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). It is the responsibility of the

pleader to “affirmatively allege facts demonstrating the existence of jurisdiction.”

Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994). When invoking federal

jurisdiction based on diversity, those allegations must include the citizenship of

each party, so that the court is satisfied that no plaintiff is a citizen of the same

state as any defendant. Travaglio v. American Exp. Co., 735 F.3d 1266, 1268

(11th Cir. 2013).



       1
         Pierson alleged for the first time in his reply brief that the district court judge violated
the Code of Judicial Conduct in handling the case. We decline to address this argument because
it was raised for the first time in Pierson’s reply brief. Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008).
                                                 3
               Case: 15-15475     Date Filed: 10/12/2016     Page: 4 of 5


      Natural persons are citizens of the state where they are domiciled.

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). A corporation is a

citizen of its state of incorporation, and of the state where it has its principal place

of business. 28 U.S.C. § 1332(c)(1). A corporation does not acquire the

citizenship of its affiliates. Lincoln Property Co. v. Roche, 546 U.S. 81, 94, 126 S.

Ct. 606, 616, 163 L. Ed. 2d 415 (2005). “The jurisdictional rule governing here is

unambiguous and it is not amenable to judicial enlargement.” Id. However, the

entire record may be looked to for the purpose of curing a defective averment of

citizenship when jurisdiction in federal court is based on diversity of citizenship.

Travaglio, 735 F.3d at 1269. Additionally, if a district court concludes that it does

not have jurisdiction, it must dismiss the case without reaching the merits. Id.

      We conclude that the district court erred in dismissing Pierson’s “First

Amended Complaint” for lack of subject matter jurisdiction. In the “First

Amended Complaint,” Pierson alleged that Rogow’s law firm was a Florida

corporation, but did not indicate its principal place of business. Nevertheless, the

Florida Secretary of State documents that Pierson attached to his complaint

evidenced that Rogow’s law firm had its current principal place of business in

2010, 2011, 2012, and 2014, in Florida. Moreover, Pierson alleged that he was a

citizen of California, the remaining defendants were citizens of Florida, and that




                                            4
              Case: 15-15475    Date Filed: 10/12/2016   Page: 5 of 5


the amount in controversy exceeded $75,000. (Id. at 5-6, 12). Accordingly, we

vacate the district court’s judgment and remand the case for further proceedings.

      VACATED AND REMANDED.




                                         5